Whitfield, J.,
concurring. — The alternative writ alleges that the Railroad Commissioners made and entered an order, in which it is stated that after notice and hearing the Railroad Commissioners did “find from the evidence adduced before them at said hearing, and from an examination and inspection of the present freight and passenger facilities * that the existing passenger and freight facilities and accommodations of the Seaboard Air Line Railway Company at Dade City, Florida, are inadequate to meet the safety, convenience and comfort of passengers and the proper handling, care, protection and prompt delivery of freight.” This part of the alternative writ is specially admitted to be true by the respondent’s answer. To meet this the answer avers that the order sought to be enforced is arbitrary, unjust and unreasonable in that compliance therewith will cost respondent the expenditure of $20,000.00 for construction, etc., $1,800.00 for moving and setting up its present combination station at designated new location, and the abandonment of facilities at a loss of $500.00 and a reduction of trackage facilities for house and team track service of 250 feet; that said expenditures and facilities so required of respondent are out of all proportion to all reasonable needs of the public at Dade City, the passengers hauled in 1924 being about 30% less than in 1923, the average number of passengers per train per day being’three. There are other averments in the answer relating to the volume of business at the station tending to show the order to be unreasonable in its extent. There is no direct averment in the answer that the present facilities are adequate; nor are the present facilities stated or described; nor are facts averred to show that the reasonable probability are that *1152the business of the station will not so materially increase as to justify the increased facilities required by the order.
While it might be inferred from the averments of the answer that the order sought to be enforced may be unreasonable in its extent, yet under the statute the order “shall be deemed and held to be reasonable and just # unless the contrary plainly appears on the face thereof or be made to appear by clear and satisfactory evidence, and shall not be set aside or held invalid unless the contrary so appears,” and the averments of the answer that are admitted by the motion for a peremptory writ, do not clearly or plainly make it to appear that the order is so unreasonable and unjust as to deny the respondent its organic property rights. The answer does not clearly bring this case within the principie applied in State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 71 Fla. 433, 71 South. Rep. 543. See also State ex rel. Railroad Com’rs v. Florida East Coast R. Co., 64 Fla. 112, 59 South. Rep. 385.
A return to a sufficient alternative writ of mandamus must state all the facts relied upon by the respondent with such precision and certainty that the court may be fully advised of all the particulars necessary to enable it to pass upon the sufficiency of the return; and its statements cannot be supplemented by inference or indictment. Ray v. Wilson, 29 Fla. 342, 10 South. Rep. 613; State ex rel. Burr v. Seaboard Air Line R. Co., _ Fla. 109 South. Rep. 656, text 662.
An inference that the order may be unreasonable in its extent will not justify the court in adjudicating the order to be invalid as a violation of respondent’s property rights.
Per Curiam. — In a petition for rehearing it is stated that the copy of the alternative writ received by counsel and presented with the petition for rehearing contained by *1153mistake a clerical error which misled counsel for respondent into admitting a paragraph of the alternative writ setting up the findings of the Railroad Commission in making the order, which paragraph would have been controverted but for the clerical error. It is also suggested that since the writ was issued much more than a year has elapsed during which time the business of the respondent at the point has not increased as anticipated by the Railroad Commissioners in making the order sought to be enforcedand that the present and prospective business of respondent “can be amply served and accommodated within all reasonable requirements with the present facilities, or with such reasonably improved facilities as can be made without imposing the erroneous burden in proportion to earnings, and the demand of the public that is imposed by order No. 810;” and submits an amended answer with the petition for rehearing asking leave to file it. The admission of the answer referred to was construed to admit the making of the order, but not its reasonableness or legality, which latter was directly challenged by averments of the answer.
The offered amended answer to the alternative writ denies that the finding of the Railroad Commissioners was based upon “the preponderance of the evidence submitted at the hearing, and denies that the passenger and freight facilities and accommodations of respondent at Dade City, Florida, were, at the time, or have since been, or are now, inadequate to meet the safety, convenience and comfort of passengers and the proper handling, care, protection and prompt delivery of freight, but, upon the contrary, Respondent avers that “its existing passenger and freight facilities and accommodations at Dade City, Florida, were then and have since been and still are, adequate to meet the safety, convenience and comfort of passengers and the proper handling, care protection and prompt delivery of *1154freight, as is hereafter more fully shown in the next paragraph hereof. ’ ’
This denial that the finding of the Commission was based on the preponderance of the evidence and that respondent’s facilities are inadequate are insufficient to overcome the statutory presumption in favor of the order.
The averments that respondents present passenger room facilities are adequate and sufficient for the number of passengers entraining and detraining at said point from respondent’s trains each day; that each white and colored passenger room contains 212 square feet of space and that the requirements of the order are unreasonable, are also insufficient.
It is true the amended answer shows there has been a slight decrease in the passenger business since the order was made, but there are no averments of facts showing the nature or condition or capacity or suitability of the present depot facilities; and the mere averments of meagre facts or conclusions as to the adequacy of the present facilities and the unreasonableness of the order, are manifestly insufficient to overcome the order in view of the statutory provision that the order of the Commissioners “shall be deemed and held to be within their jurisdiction and their powers, and to be reasonable and just and such as ought to have been made in the premises and to have been properly made and arrived at in due form of procedure and such as can and ought to be executed, unless the contrary plainly appears on the face thereof or be made to appear by clear and satisfactory evidence, and shall not be set aside or held invalid unless the contrary so appears. ’ ’
The averments of the preferred amended answer may justify an inference that the order is unreasonable in its scope, but the law requires the order to be enforced unless it be made to appear by clear and satisfactory evi*1155deuce or by admitted averments of facts having the probative force of clear and satisfactory evidence, that the order is unreasonable.
Rehearing denied.
Whitfield, P. J., and Terrell and Buford, J. J., concur.
Ellis, C. J., and Strum and Brown, J. J., concur in the opinion.